Opinion filed April 19, 2012




                                          In The


   Eleventh Court of Appeals
                                        __________

                                   No. 11-12-00097-CV
                                       __________

                       TIMOTHY W. BUCHANAN, Appellant

                                              V.

                                BRENT MURPHY, Appellee


                           On Appeal from the 132nd District Court

                                    Borden County, Texas

                                  Trial Court Cause No. 1186


                               MEMORANDUM            OPINION
       Timothy W. Buchanan filed a pro se document in this court that began with the following
words: “Please file this as notice of Appeal on Borden County 1176.” Upon receipt of this
document, the clerk of this court wrote Buchanan on April 6, 2012, and advised him that the
document would be treated as a notice of appeal based upon its language. Accordingly, the clerk
of this court docketed a new appeal as Cause No. 11-12-00097-CV, styled Timothy W.
Buchanan v. Brent Murphy. Buchanan has since notified this court in writing that he did not
intend to file a new notice of appeal. Instead, the pro se document was intended to serve as
notice of his intent to appeal this court’s previous opinion and judgment in Cause No. 11-11-
00058-CV to the “upper court (Austin).” Thus, it appears that Cause No. 11-12-00097-CV was
inadvertently filed as a new appeal in our court.
       Accordingly, we dismiss Cause No. 11-12-00097-CV.


                                                        PER CURIAM



April 19, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                    2